 
EXECUTION VERSION
 
PARTNERSHIP PLEDGE AGREEMENT
 
This PARTNERSHIP PLEDGE AGREEMENT, dated as of January 1, 2009 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), is made by GTE COLOMBIA HOLDINGS LLC, a limited liability company
organized under the laws of the State of Delaware (Registered No. 4635693) (the
“LLC”), and ARGOSY ENERGY, LLC, a limited liability company organized under the
laws of the State of Delaware (f/k/a Argosy Energy Corp., a Delaware
corporation) (Registered No. 3234977) (the “Guarantor”), and each other Person
that may from time to time hereafter become a party hereto pursuant to Section
10(k) (the LLC, the Guarantor and each such other person individually, a
“Pledgor” and, collectively, the  “Pledgors”), in favor of STANDARD BANK PLC, in
its capacity as administrative agent under the Credit Agreement (as hereinafter
defined) acting for and on behalf of the Secured Parties (in such capacity, the
“Pledgee”).
 
WITNESSETH:
 
WHEREAS, each Pledgor is now the direct and beneficial owner of the issued and
outstanding partnership interests of GRAN TIERRA ENERGY COLOMBIA, LTD. (formerly
Argosy Energy International), a limited partnership organized under the laws of
the State of Utah (Registered No. 2110646-0180) (the “Issuer”), and in such
percentages, listed in Exhibit A hereto and made a part hereof;
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of February 22,
2007  (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Gran Tierra Energy Inc. (the
“Borrower”), the Guarantor, the Issuer, the banks from time to time party
thereto (the “Banks”) and the Pledgee, the Pledgee and the Banks have entered
into financing arrangements pursuant to which the Banks may make loans and
provide other financial accommodations to the Borrower;
 
WHEREAS, in order to induce the Banks to make loans and provide other financial
accommodations pursuant to the Credit Agreement, and to induce the Designated
Hedge Counterparty to enter into the Designated Hedging Agreement and for other
good and valuable consideration (the sufficiency of which each Pledgor hereby
acknowledges), each Pledgor has agreed to secure the prompt payment in full when
due of the Obligations by executing and delivering to the Pledgee this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Pledgor hereby agrees as follows:
 
1.           DEFINITIONS; RULES OF INTERPRETATION
 
(a)           Definition of Terms Used Herein.  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Credit
Agreement.  In addition:
 
(i)           “Issuer” has the meaning set forth in the recitals hereto.
 

--------------------------------------------------------------------------------


 
(ii)           “Obligations” means all amounts from time to time owing to the
Secured Parties by the Obligors under the Credit Agreement, including Section 6
thereof, this Agreement and any of the other Loan Documents to which any Obligor
is a party, in each case strictly in accordance with the terms hereof and
thereof.
 
(iii)           “Partnership Agreement” means that certain Fourth Amended and
Restated Limited Partnership Agreement of the Issuer, dated January 1, 2009, as
amended, supplemented, amended and restated or otherwise modified from time to
time.
 
(iv)           “Pledged Interests” means all of the partnership interests in the
Issuer indicated in Exhibit A hereto.
 
(v)           “Pledged Property” has the meaning set forth in Section 2(a)
hereto.
 
(vi)           “UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
2.           GRANT OF SECURITY INTEREST
 
(a)           As collateral security for the prompt performance, observance and
indefeasible payment in full of all of the Obligations, each Pledgor hereby
assigns and pledges to the Pledgee, and grants to the Pledgee for itself and the
benefit of the Secured Parties, a security interest in and Lien upon the
following (collectively, the “Pledged Property”):
 
(i)           its Pledged Interests and all certificates (if any) at any time
representing or evidencing such Pledged Interests;
 
(ii)           all of its present and future right to receive payment of money
or other distributions arising out of or in connection with the Pledged
Interests;
 
(iii)           all of its right, title and interest in, to and under the
Partnership Agreement, including, without limitation, all of its right, title
and interest as a partner to participate in the operation or management of the
Issuer;
 
(iv)            all proceeds of and to any of the property of such Pledgor
described above, including, without limitation, all causes of action, claims and
warranties now or hereafter held by such Pledgor in respect of any of the items
listed above; and
 
(v)           such Pledgor’s books and records with respect to any of the
foregoing.
 
(b)           This Agreement is executed only as security for the Obligations
and, therefore, the execution and delivery of this Agreement shall not subject
the Pledgee or any Secured Party to, or transfer or pass to the Pledgee or any
Secured Party, or in any way affect or modify, the duties, obligations and
liabilities of the Pledgors under the Partnership Agreement or any related
agreement, document or instrument or otherwise.  In no event shall the
acceptance of this Agreement by the Pledgee or the Secured Parties or the
exercise by the Pledgee or any Secured Party of any rights hereunder or assigned
hereby, constitute an assumption of any duty, liability or obligation of any
Pledgor to, under or in connection with the Partnership Agreement or any related
agreements, documents or instruments or otherwise.
 
-2-

--------------------------------------------------------------------------------


 
3.           OBLIGATIONS SECURED
 
The Lien and other interests granted to the Pledgee for itself and the benefit
of the Secured Parties, pursuant to this Agreement shall secure the prompt
performance and payment in full of any and all of the Obligations.
 
4.           REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Pledgor hereby represents, warrants and covenants with and to the Pledgee
and the Secured Parties the following as of the date hereof (all of such
representations, warranties and covenants being continuing so long as any of the
Obligations are outstanding):
 
(a)           The Pledged Interests are duly authorized and validly existing and
constitute such Pledgor’s entire interest in the Issuer as of the date hereof
and such Pledgor is the registered owner of such Pledged Interests.
 
(b)           The Pledgors are the holders of one hundred (100%) percent of the
ownership interests in, and are the only partners of, the Issuer.
 
(c)           The Pledged Property pledged by such Pledgor hereunder is
directly, legally and beneficially owned by such Pledgor free and clear of all
claims and Liens of any kind, nature or description, other than those created
pursuant to this Agreement in favor of the Pledgee (for itself and for the
benefit of the Secured Parties) and other than Permitted Liens.
 
(d)           The Pledged Property pledged by such Pledgor hereunder is not
subject to any restriction relative to the transfer thereof (other than
applicable law) and the Pledgor has the right to transfer the Pledged Property
free and clear of any Lien other than Permitted Liens.
 
(e)           The Pledged Property pledged by such Pledgor hereunder is duly and
validly pledged to the Pledgee, no consent or approval of any governmental or
regulatory authority or of any securities exchange or the like, nor any consent
or approval of any other third party, was or is necessary to the validity and
enforceability of this Agreement, except as expressly set forth herein (other
than applicable securities laws which will apply in connection with an exercise
of remedies hereunder).
 
(f)           If such Pledgor shall become entitled to receive or acquire, or
shall receive any partnership interest certificate, or option or right with
respect to the Pledged Interests (including without limitation, any certificate
representing a distribution or exchange of or in connection with
reclassification of the Pledged Interests) whether as an addition to, in
substitution of, or in exchange for any of the Pledged Property or otherwise,
such Pledgor agrees to accept the same as the Pledgee’s agent, to hold the same
in trust for the Pledgee and to deliver the same forthwith to the Pledgee or the
Pledgee’s agent or bailee in the form received, with the endorsement(s) of such
Pledgor where necessary and/or appropriate powers and/or assignments duly
executed to be held by the Pledgee or the Pledgee’s agent or bailee subject to
the terms hereof, as further security for the Obligations.
 
-3-

--------------------------------------------------------------------------------


 
(g)           The Pledged Interests pledged by such Pledgor hereunder are not
and shall not at any time hereafter be investment property or otherwise subject
to Article 8 of the UCC except as the Pledgee may otherwise expressly agree in
writing.  As of the date hereof, there are no certificates or other written
instruments evidencing or representing the Pledged Interests.
 
(h)           Such Pledgor shall keep full and accurate books and records
relating to the Pledged Property pledged by such Pledgor hereunder and stamp or
otherwise mark such books and records in such manner as the Pledgee may in good
faith require in order to reflect the security interests granted by this
Agreement.
 
(i)           Such Pledgor shall not, without the prior consent of the Pledgee,
directly or indirectly, sell, assign, transfer, or otherwise dispose of, or
grant any option with respect to the Pledged Property, nor shall such Pledgor
create, incur or permit any further Lien with respect to the Pledged Property
other than as permitted in the Credit Agreement.
 
(j)           So long as no Event of Default has occurred and is continuing,
each Pledgor shall have the right to exercise all partnership rights with
respect to the Pledged Property, except as expressly prohibited herein or in the
other Loan Documents, and to receive any distributions payable in respect of the
Pledged Property (but subject to terms of the Credit Agreement with respect
thereto).
 
(k)           Such Pledgor has delivered to the Pledgee a true, correct and
complete copy of the Partnership Agreement.
 
(l)           Other than as permitted in the Credit Agreement, the Pledgors
shall not permit the Issuer, directly or indirectly, to (i) issue, sell, grant,
assign, transfer or otherwise dispose of, any additional partnership interests
of the Issuer or any option or warrant with respect to, or other right or
security convertible into, any additional partnership interests, now or
hereafter authorized, unless all such additional partnership interests, options,
warrants, rights or other such securities are made and shall remain part of the
Pledged Property subject to the pledge and security interest granted herein,
(ii) take any action to withdraw the authority of or to limit or restrict the
authority of the Issuer’s general partner to deal and contract with the Pledgee
and to bind and obligate the Issuer, or (iii) pay any interim distribution in
cash or other assets to any member or partner, except as permitted in the Credit
Agreement.
 
(m)           Such Pledgor shall promptly notify the Pledgee in writing of the
occurrence of any event specified in the Partnership Agreement or the
certificate of formation of the Issuer that could reasonably be expected to
result in the Issuer’s dissolution or liquidation.
 
-4-

--------------------------------------------------------------------------------


 
(n)           Such Pledgor shall not, and shall not permit the Issuer, directly
or indirectly, to, amend, modify or supplement any of the provisions of the
Partnership Agreement or the certificate of formation of the Issuer without the
prior written consent of the Pledgee if any such amendment, modification or
supplement could reasonably be expected to affect any rights of the Pledgee or
any Secured Party hereunder or under any of the other Loan Documents.
 
(o)           In accordance with the Partnership Agreement, each Pledgor hereby
acknowledges and agrees that the Pledgee or any of its successors and assigns
(or any designee of the Pledgee), shall, at the Pledgee’s option upon written
notice to such Pledgor of the Pledgee’s intent to be admitted itself (or to have
any such successor, assignee or designee admitted) as a partner of the Issuer at
any time an Event of Default exists or has occurred and is continuing, be
admitted as a partner of the Issuer without any further approval of the Pledgors
and without compliance by the Pledgee or any other person with any of the
conditions or other requirements of the Partnership Agreement and without
conferring upon any partner thereof any option (whether under the Partnership
Agreement or otherwise) to acquire the partnership interests so transferred to
the Pledgee, its successors or assigns, or its designees.  Each Pledgor agrees
to take such other action and execute such further documents as the Pledgee may
reasonably request from time to time in order to give effect to the foregoing
provisions of this section.
 
(p)           Such Pledgor shall furnish, or cause to be furnished, to the
Pledgee such information concerning the Issuer and the Pledged Property as the
Pledgee may from time to time reasonably request.
 
(q)           [Intentionally Omitted]
 
(r)           Such Pledgor shall not change its name or its jurisdiction of
organization from that existing as of the date of this Agreement, except upon 15
Business Days’ prior written notice to the Pledgee and delivery to the Pledgee
of copies of all filed additional financing statements, and other documents (in
each case, properly executed) reasonably requested by the Pledgee to maintain
the validity, perfection and priority of the security interests provided for
herein.
 
(s)           Such Pledgor waives to the extent permissible by applicable law,
its rights under Section 9-207 of the UCC.  Each Pledgor agrees that the Pledged
Property, other collateral, or any other guarantor or endorser may be released,
substituted or added with respect to the Obligations, in whole or in part,
without releasing or otherwise affecting the liability of such Pledgor, the
pledge and security interests granted hereunder, or this Agreement.  The
Pledgee, for and on behalf of itself and the Secured Parties, is entitled to all
of the benefits of a secured party set forth in Section 9-207 of the UCC.
 
5.           [Intentionally Omitted]
 
6.           NO ASSUMPTION OF LIABILITIES
 
(a)           Nothing herein shall be construed to make the Pledgee or any
Secured Party liable as a partner of the Issuer and the Pledgee or any Secured
Party by virtue of this Agreement or otherwise shall not have any of the duties,
obligations or liabilities of a partner of the Issuer.  The parties hereto
expressly agree that this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee or any Secured Party and any
Pledgor and/or the Issuer.
 
-5-

--------------------------------------------------------------------------------


 
(b)           By accepting this Agreement, the Pledgee and the Secured Parties
do not intend to become a partner of the Issuer or otherwise be deemed to be a
partner or co-venturer with respect to any Pledgor or the Issuer either before
or after an Event of Default shall have occurred.  The Pledgee and the Secured
Parties shall have only those powers set forth herein and shall assume none of
the duties, obligations or liabilities of any Pledgor or of a partner of the
Issuer.  Neither the Pledgee nor any Secured Party shall be obligated to perform
or discharge any obligation of any Pledgor as a result of the pledge hereby
effected.
 
(c)           The acceptance by the Pledgee and the Secured Parties of this
Agreement, with all of the rights, powers, privileges and authority so created,
shall not at any time or in any event obligate the Pledgee or any Secured Party
to appear in or defend any action or proceeding relating to the Pledged Property
to which it is not a party, or to take any action hereunder or thereunder, or to
expend any money or incur any expense or perform or discharge any obligation,
duty or liability hereunder or otherwise with respect to the Pledged Property.
 
7.           RIGHTS AND REMEDIES
 
At any time after an Event of Default exists or has occurred and is continuing,
in addition to all other rights and remedies of the Pledgee and the Secured
Parties, whether provided under this Agreement, the Credit Agreement, the other
Loan Documents, applicable law or otherwise, the Pledgee shall have the
following rights and remedies which may be exercised without notice to, or
consent by, any Pledgor except as such notice or consent is expressly provided
for hereunder or such notices which such Pledgor may not waive in accordance
with applicable law:
 
(a)           The Pledgee, at its option, shall be empowered to exercise its
continuing right to instruct the Issuer in writing (or the appropriate transfer
agent of the Pledged Interests) to register any or all of the Pledged Interests
in the name of the Pledgee or in the name of the Pledgee’s nominee (including,
without limitation, any Secured Party) and the Pledgee may complete, in any
manner the Pledgee may deem expedient, any assignments or other documents
heretofore or hereafter executed in blank by the Secured Parties and delivered
to the Pledgee.  After said written instruction, and without further notice, the
Pledgee shall have the exclusive right to exercise all voting and partnership
rights with respect to the Pledged Property, and exercise any and all rights of
conversion, redemption, exchange, subscription or any other rights, privileges,
or options pertaining to the Pledged Property as if the Pledgee were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the Pledged Property upon any merger,
consolidation, reorganization, recapitalization or other readjustment with
respect thereto.  Upon the exercise of any such rights, privileges or options by
the Pledgee, the Pledgee shall have the right to deposit and deliver any and all
of the Pledged Property to any committee, depository, transfer agent, registrar
or other designated agency upon such terms and conditions as the Pledgee may
determine, all without liability, except to account for property actually
received by the Pledgee.  However, the Pledgee shall have no duty to exercise
any of the aforesaid rights, privileges or options (all of which are exercisable
in the sole discretion of the Pledgee) and shall not be responsible for any
failure to do so or delay in doing so.
 
-6-

--------------------------------------------------------------------------------


 
(b)           The Pledgee may, in its good faith discretion (i) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Pledged
Property, (ii) sell, lease, transfer, assign, deliver or otherwise dispose of
any and all Pledged Property (including entering into contracts with respect
thereto, public or private sales at any exchange, broker’s board, at any office
of the Pledgee or elsewhere) at such prices or terms as the Pledgee may deem
reasonable, for cash, upon credit or for future delivery, with the Pledgee
having the right to purchase the whole or any part of the Pledged Property at
any such public sale, all of the foregoing being free from any right or equity
of redemption of any Pledgor, which right or equity of redemption is hereby
expressly waived and released by each Pledgor (to the extent permitted by
applicable law).  If notice of disposition of Pledged Property is required by
law, ten (10) days prior notice by the Pledgee to any Pledgor designating the
time and place of any public sale or the time after which any private sale or
other intended disposition of Pledged Property is to be made, shall be deemed to
be reasonable notice thereof and any other notice.  The Pledgee shall apply the
cash proceeds of Pledged Property actually received by the Pledgee from any
sale, lease, foreclosure or other disposition of the Pledged Property to payment
of the Obligations then due, in whole or in part and in accordance with the
terms of Section 10 of the Credit Agreement, and thereafter may hold such
proceeds as cash collateral for the Obligations not then due.  Each Pledgor
shall remain liable to the Pledgee and the Secured Parties for the payment of
any deficiency with interest at the highest rate provided for in the Credit
Agreement and agrees to indemnify the Pledgee and the Secured Parties from all
costs and expenses of collection or enforcement incurred in good faith by each
of them or on their behalf, including reasonable attorneys’ fees and expenses,
as provided in the Credit Agreement.
 
(c)           Each Pledgor recognizes that the Pledgee may be unable to effect a
public sale of all or part of the Pledged Property by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, as now or
hereafter in effect or in applicable Blue Sky or other state securities law, as
now or hereafter in effect, but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Pledged Property for their own account for
investment and not with a view to the distribution or resale thereof.  If at the
time of any sale of the Pledged Property or any part thereof, the same shall
not, for any reason whatsoever, be effectively registered under the Securities
Act of 1933 (or other applicable state securities law), as then in effect, the
Pledgee in its sole and absolute discretion is authorized to sell such Pledged
Property or such part thereof by private sale in such manner and under such
circumstances as the Pledgee or its counsel may deem necessary or advisable in
order that such sale may legally be effected without registration.  Each Pledgor
agrees that private sales so made may be at prices and other terms less
favorable to the seller than if such Pledged Property were sold at public sale,
and that the Pledgee has no obligation to delay the sale of any such Pledged
Property for the period of time necessary to permit the Issuer, even if the
Issuer would agree, to register such Pledged Property for public sale under such
applicable securities laws.  Each Pledgor agrees that any private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner.
 
-7-

--------------------------------------------------------------------------------


 
(d)           All of the rights and remedies of the Pledgee and the Secured
Parties, including, but not limited to, the foregoing and those otherwise
arising under this Agreement, the Credit Agreement and the other Loan Documents,
the instruments comprising the Pledged Property, applicable law or otherwise,
shall be cumulative and not exclusive and shall be enforceable alternatively,
successively or concurrently as the Pledgee may deem expedient.  No failure or
delay on the part of the Pledgee or any Secured Party in exercising any of its
options, powers or rights or partial or single exercise thereof, shall
constitute a waiver of such option, power or right.
 
8.           JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
 
(a)           The validity, interpretation and enforcement of this Agreement and
any dispute arising out of the relationship between any Pledgor and the Pledgee
or any Secured Party, whether in contract, tort, equity or otherwise, shall be
governed by the laws of the State of New York, including, without limitation,
Section 5-1401 of the New York General Obligations Law.
 
(b)           Each Pledgor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York,
sitting in the Borough of Manhattan, The City of New York and the United States
District Court for the Southern District of New York, whichever the Pledgee may
elect, and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Loan Documents or in any way connected with or related or incidental
to the dealings of any Pledgor and the Pledgee or any Secured Party in respect
of this Agreement or any of the other Loan Documents or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity or otherwise, and agrees that any dispute with
respect to any such matters shall be heard only in the courts described above
(except that the Pledgee and the Secured Parties shall have the right to bring
any action or proceeding against any Pledgor or its property in the courts of
any other jurisdiction that the Pledgee deems necessary or appropriate in order
to realize on any collateral at any time granted by the Borrower or any Pledgor
to the Pledgee or any Secured Party or to otherwise enforce its rights against
any Pledgor or its property).
 
(c)           Each Pledgor hereby irrevocably designates, appoints and empowers
CT Corporation as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process which may be served in any action or proceeding.  If
for any reason CT Corporation shall cease to be available to act as such, each
Pledgor agrees to designate a new designee, appointee and agent on the terms and
for the purposes of this provision satisfactory to the Pledgee.  Each Pledgor
hereby irrevocably consents to the service of process out of any of the courts
mentioned in Section 8(b) above in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid to such
Pledgor at its respective address set forth on the signature pages hereof.
 
-8-

--------------------------------------------------------------------------------


 
(d)           EACH PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR THERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH PLEDGOR HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY PLEDGOR, ANY SECURED PARTY OR THE PLEDGEE MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF PLEDGORS TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
(e)           Neither the Pledgee nor any Secured Party shall have any liability
to any Pledgor (whether in tort, contract, equity or otherwise) for losses
suffered by such Pledgor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless with respect
to the Pledgee or any Secured Party, as applicable, it is determined by a final
and non-appealable judgment or court order binding on the Pledgee or such
Secured Party, as applicable, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct or bad faith of
the Pledgee or the relevant Secured Party, as applicable.  In any such
litigation, the Pledgee and the Secured Parties shall be entitled to the benefit
of the rebuttable presumption that they acted in good faith and with the
exercise of ordinary care in the performance by them of the terms of the Credit
Agreement and the other Loan Documents.  Each Pledgor: (i) certifies that
neither the Pledgee nor any Secured Party nor any representative, agent or
attorney acting for or on behalf of the Pledgee or any Secured Party has
represented, expressly or otherwise, that the Pledgee and the Secured Parties
would not, in the event of litigation, seek to enforce any of the waivers or
other agreements for their benefit provided for in this Agreement or any of the
other Loan Documents and (ii) acknowledges that in entering into this Agreement
and the other Loan Documents, the Pledgee and the Secured Parties are relying
upon, among other things, the waivers and certifications set forth in this
Section 8(e) and elsewhere herein and therein.
 
9.           RELEASE OF COLLATERAL
 
(a)           Upon termination of the Commitments and payment and satisfaction
in full (in cash or other immediately available funds) of all Loans and all
other Obligations and, in respect of contingent Letter of Credit Liabilities,
after cash collateral has been deposited with respect thereto or after such
Letter of Credit Liabilities have been fully guaranteed by Export Development
Canada (EDC) on terms in form and substance acceptable to the Majority Banks in
accordance with the terms and conditions of the Credit Agreement, the Pledged
Property shall be released from the Lien created hereby and this Agreement and
all obligations of the Pledgee and the Pledgors hereunder shall terminate, all
without delivery of any instrument or performance of any act by any Person, and
all rights to the Pledged Property shall revert to the Pledgors.  At the request
of the Pledgors following any such termination, the Pledgee shall deliver to
Pledgors any Pledged Property held by the Pledgee hereunder and execute and
deliver to Pledgors such documents as Pledgors shall reasonably request to
evidence such termination.
 
-9-

--------------------------------------------------------------------------------


 
(b)           If the Pledgee, pursuant to the terms of the Credit Agreement or
any other Loan Documents, shall release any Lien upon any Pledged Property, such
Pledged Property shall be released from the Lien created hereby to the extent
provided under, and subject to the terms and conditions set forth in the Credit
Agreement or such other Loan Document.  In connection therewith, the Pledgee, at
the request and of Pledgors, shall execute and deliver to Pledgors all releases
or other documents, including, without limitation, UCC amendment or termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Pledged Property.
 
10.           MISCELLANEOUS
 
(a)           Each Pledgor authorizes the Pledgee to file or record UCC
financing statements with respect to the Pledged Property of such Pledgor with
or without the signature of such Pledgor, in such form and in such offices as
the Pledgee reasonably determines appropriate to perfect the security interests
of the Pledgee under this Agreement; provided that nothing herein shall relieve
such Pledgor from its obligation to file or record any UCC financing or
continuation statement with respect to its Pledged Property.
 
(b)           Each Pledgor agrees that at any time and from time to time upon
the written request of the Pledgee, such Pledgor shall execute and deliver such
further documents, in form satisfactory to the Pledgee’s counsel, and will take
or cause to be taken such further acts as the Pledgee may request in order to
effect the purposes of this Agreement and perfect or continue the perfection of
the security interest in the Pledged Property granted to the Pledgee hereunder.
 
(c)           Beyond the exercise of reasonable care to assure the safe custody
of the Pledged Property (whether such custody is exercised by the Pledgee, or
the Pledgee’s nominee, agent or bailee) the Pledgee or the Pledgee’s nominee
agent or bailee shall have no duty or liability to protect or preserve any
rights pertaining thereto and shall be relieved of all responsibility for the
Pledged Property upon surrendering it to Pledgors or foreclosure with respect
thereto.
 
(d)           All notices, requests and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by fax or other writing and faxed,
mailed or delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof.
 
(e)           All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural.  All references to any Pledgor,
the Pledgee, any Secured Party and the Issuer pursuant to the definitions set
forth in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns.  The words “hereof,” “herein,” “hereunder,”
“this Agreement” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not any particular provision of this
Agreement and as this Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
 
-10-

--------------------------------------------------------------------------------


 
(f)           This Agreement shall be binding upon each Pledgor and its
respective successors and assigns and shall inure to the benefit of and be
enforceable by the Pledgee and the Secured Parties and their respective
successors, endorsees, transferees and assigns, except that no Pledgor may
assign its rights under this Agreement without the prior written consent of the
Pledgee and the Secured Parties.  Any such purported assignment without such
express prior written consent shall be void.  The liquidation, dissolution or
termination of any Pledgor shall not terminate this Pledge as to such entity or
as to any of the other Pledgors. The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of the Borrower,
the Pledgors, the Pledgee and the Secured Parties with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.
 
(g)           If any provision of this Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.
 
(h)           This Agreement, any supplements hereto, and any instruments or
documents delivered or to be delivered in connection herewith, represents the
entire agreement and understanding of the parties hereto concerning the subject
matter hereof, and supersedes all other prior agreements, understandings,
negotiations and discussions, commitments, proposals, offers and contracts
concerning the subject matter hereof, whether oral or written.  In the event of
any inconsistency between the terms of this Agreement and any exhibit hereto,
the terms of this Agreement shall govern.
 
(i)           Neither this Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by an authorized officer of the Pledgee.  The Pledgee
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of the Pledgee.  Any
such waiver shall be enforceable only to the extent specifically set forth
therein.  A waiver by the Pledgee of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy that the Pledgee would otherwise have on any future occasion,
whether similar in kind or otherwise.
 
(j)           This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by telefacsimile or electronic delivery shall have the same force and
effect as the delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or electronic transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Agreement.
 
-11-

--------------------------------------------------------------------------------


 
(k)           Each Pledgor agrees that, if pursuant to Section 9.16 of the
Credit Agreement, it shall be required to cause a Subsidiary that is not a
pledgor to become a pledgor hereunder, or if for any reason the Borrower desires
any such Subsidiary to become a pledgor hereunder, such Subsidiary shall execute
and deliver to the Pledgee a Pledge Agreement Supplement in substantially the
form of Exhibit B (a “Pledge Supplement”) attached hereto and shall thereafter
for all purposes be a party hereto and have the same rights, benefits and
obligations as a pledgor party hereto as if originally named as a pledgor
herein.  The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Agreement.
 
[Signature page follows.]
 
-12-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
PLEDGORS
 
GTE COLOMBIA HOLDINGS LLC
 
By:  Gran Tierra Energy Cayman Islands II Inc., the General Manager and the
Manager of Series 1, Series 2 and Series 3 of GTE Colombia Holdings LLC



By:
/s/ Martin Eden
Name:
Martin Eden
Title:
Chief Financial Officer



By: Gran Tierra Energy Inc., the Manager of Series 4, Series 5, Series 6, Series
7, Series 8 and Series 9 of GTE Colombia Holdings LLC



By:
/s/ Martin Eden
Name:
Martin Eden
Title:
Chief Financial Officer



Address for Notices:
 
c/o Gran Tierra Energy Inc.
300, 611-10th Avenue SW
Calgary, Alberta
Canada T2R 0B2
Attention:
Chief Financial Officer
Tel:
+1 (403) 265 3221
Fax:
+1 (403) 265 3242
Email:
martineden@grantierra.com

 
Partnership Pledge Agreement
 

--------------------------------------------------------------------------------




PLEDGORS
 
ARGOSY ENERGY, LLC
(f/k/a Argosy Energy Corp.)
 
By: Gran Tierra Energy Cayman Islands II, Inc., its General Manager



By:
/s/ Martin Eden
Name:
Martin Eden
Title:
Chief Financial Officer



Address for Notices:
 
c/o Gran Tierra Energy Inc.
300, 611-10th Avenue SW
Calgary, Alberta
Canada T2R 0B2
Attention:
Chief Financial Officer
Tel:
+1 (403) 265 3221
Fax:
+1 (403) 265 3242
Email:
martineden@grantierra.com

 
Partnership Pledge Agreement


--------------------------------------------------------------------------------




PLEDGEE
 
STANDARD BANK PLC,
as Administrative Agent for the Secured Parties
   
By:
/s/ Martin Revoredo
Name:    Martin Revoredo
Title:      Senior Vice President
   
By:
/s/ Roderick L. Fraser
Name:     Roderick L. Fraser
Title:       Managing Director, Global Head of Energy Finance



Address for Notices:
 
5th Floor, Cannon Bridge House
25 Dowgate Hill
London EC4R 2SB
Attention:
Howard Baldock
Tel:
+44 (0) 20 7815 2701
Fax:
+44 (0) 20 7815 4032
Email:
howard.baldock@standardbank.com and
 
london-loansadmin@standardbank.com
   
With a copy to:
 
320 Park Avenue, 19th floor
New York, NY 10022
United States of America
Attention:
Maria Ivulic
Tel:
+1 (212) 407 5164
Fax:
+1 (212) 407 5178
Email:
maria.ivulic@standardny.com

 
Partnership Pledge Agreement
 

--------------------------------------------------------------------------------



EXHIBIT A
TO
PLEDGE AGREEMENT


Issuer
 
Percentage of Outstanding
Interests Owned
 
Pledgor
Gran Tierra Energy Colombia, Ltd.
 
99.2857% (Limited Partner)
 
GTE Colombia Holdings LLC
Gran Tierra Energy Colombia, Ltd.
 
0.7143% (General Partner)
 
Argosy Energy, LLC
(f/k/a Argosy Energy Corp.)

 
A-1

--------------------------------------------------------------------------------



EXHIBIT B
TO
PARTNERSHIP PLEDGE AGREEMENT


FORM OF
PLEDGE SUPPLEMENT


This PLEDGE SUPPLEMENT, dated as of  __________, _____ (this “Supplement”),
supplements the Partnership Pledge Agreement, dated as of January 1, 2009 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Pledge Agreement”), among the initial signatories thereto and each
other Person which from time to time thereafter became a party thereto pursuant
to Section 10(k) thereof (each, individually, a “Pledgor” and, collectively, the
“Pledgors”), in favor of the Pledgee and the Secured Parties in respect of
partnership interests in GRAN TIERRA ENERGY COLOMBIA, LTD. (formerly Argosy
Energy International), a limited partnership organized under the laws of the
State of Utah (Registered No. 2110646-0180).


WITNESSETH:


WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Pledge Agreement;


WHEREAS, the Pledge Agreement provides that additional parties may become
Pledgors under the Pledge Agreement by execution and delivery of an instrument
in the form of this Supplement;


WHEREAS, pursuant to the provisions of Section 10(k) of the Pledge Agreement,
the undersigned is becoming a pledgor under the Pledge Agreement; and


WHEREAS, the undersigned desires to become a pledgor under the Pledge Agreement
in order to induce the Banks to continue to make Loans and provide other
financial accommodations under the Credit Agreement and to induce the Designated
Hedge Counterparty to continue to provide financial accommodations under the
Designated Hedging Agreement as consideration therefor;


NOW, THEREFORE, the undersigned agrees, for the benefit of the Pledgee and the
Secured Parties, as follows:


SECTION 1.  In accordance with the Pledge Agreement, the undersigned by its
signature below becomes a pledgor under the Pledge Agreement with the same force
and effect as if it were an original signatory thereto as a pledgor and the
undersigned hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a pledgor thereunder and (b) represents and
warrants that the representations and warranties set forth in Section 4 of the
Pledge Agreement are true and correct with respect to the undersigned on and as
of the date hereof, except as otherwise disclosed to the Pledgee.   In
furtherance of the foregoing, each reference to a “Pledgor” in the Pledge
Agreement shall be deemed to include the undersigned.
 
B-1

--------------------------------------------------------------------------------




SECTION 2.  The undersigned hereby represents and warrants that this Supplement
has been duly authorized, executed and delivered by the undersigned and
constitutes a legal, valid and binding obligation of the undersigned,
enforceable against it in accordance with its terms.


SECTION 3.  Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect in accordance with its terms.


SECTION 4.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.


SECTION 5.  Without limiting the provisions of the Credit Agreement (or any
other Loan Document, including the Pledge Agreement), the undersigned agrees to
reimburse the Pledgee and each Secured Party for its reasonable out-of-pocket
expenses in connection with this Supplement, including attorneys’ fees and
expenses of the Pledgee and the Secured Parties.


SECTION 6.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS SUPPLEMENT AND
ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN ANY PLEDGOR AND PLEDGEE OR
ANY SECURED PARTY, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
B-2

--------------------------------------------------------------------------------




SECTION 7.  WITHOUT LIMITING THE EFFECT OF SECTION 8 OF THE PLEDGE AGREEMENT,
THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK, SITTING IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, WHICHEVER PLEDGEE MAY ELECT, AND WAIVES
ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION
INSTITUTED THEREIN ARISING UNDER THIS PLEDGE AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF ANY PLEDGOR AND PLEDGEE OR ANY SECURED PARTY IN RESPECT OF THIS PLEDGE
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND AGREES THAT ANY DISPUTE WITH RESPECT
TO ANY SUCH MATTERS SHALL BE HEARD ONLY IN THE COURTS DESCRIBED ABOVE (EXCEPT
THAT PLEDGEE AND THE SECURED PARTIES SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY PLEDGOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH THE PLEDGEE DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON ANY COLLATERAL AT ANY TIME GRANTED BY THE BORROWER OR ANY PLEDGOR TO
PLEDGEE OR ANY SECURED PARTY OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST ANY
PLEDGOR OR ITS PROPERTY).  THE UNDERSIGNED HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS CT CORPORATION AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS WHICH MAY BE SERVED IN ANY ACTION
OR PROCEEDING.  IF FOR ANY REASON CT CORPORATION SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE UNDERSIGNED AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND
AGENT ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE
PLEDGEE.  THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO ITS ADDRESS SET FORTH ON
THE SIGNATURE PAGES HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS, OR,
AT PLEDGEE’S OPTION, BY SERVICE UPON ANY PLEDGOR IN ANY OTHER MANNER PROVIDED
UNDER THE RULES OF ANY SUCH COURTS. WITHIN SIXTY (60) DAYS AFTER SUCH SERVICE,
ANY PLEDGOR SO SERVED SHALL APPEAR IN ANSWER TO SUCH PROCESS, FAILING WHICH SUCH
PLEDGOR SHALL BE DEEMED IN DEFAULT AND JUDGMENT MAY BE ENTERED BY THE PLEDGEE
AGAINST SUCH PLEDGOR FOR THE AMOUNT OF THE CLAIM AND OTHER RELIEF REQUESTED.


SECTION 8.  WITHOUT LIMITING THE EFFECT OF SECTION 8 OF THE PLEDGE AGREEMENT,
THE UNDERSIGNED HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS SUPPLEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR THERETO IN RESPECT OF THIS SUPPLEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.  THE UNDERSIGNED HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PLEDGOR, ANY SECURED PARTY OR PLEDGEE MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE UNDERSIGNED TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.
 
B-3

--------------------------------------------------------------------------------




SECTION 9.  This Supplement hereby incorporates by reference the provisions of
the Pledge Agreement, which provisions are deemed to be a part hereof, and this
Supplement shall be deemed to be a part of the Pledge Agreement.


SECTION 10.  This Supplement may be executed in any number of counterparts, each
of which shall be an original, but all of which taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of this
Supplement by telefacsimile shall have the same force and effect as the delivery
of an original executed counterpart of this Supplement.  Any party delivering an
executed counterpart of this Supplement by telefacsimile shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Supplement.
 
B-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplement to the Pledge
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the day and year first above written.


[NAME OF ADDITIONAL PLEDGOR]
   
By:
   
Name:
Title:
   
Address:



ACCEPTED BY:
 
STANDARD BANK PLC
for the benefit of the Secured Parties
   
By:
   
Name:
Title:

 
B-5

--------------------------------------------------------------------------------

